

116 S1655 IS: To provide for the carriage of certain television broadcast stations, and for other purposes.
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1655IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide for the carriage of certain television broadcast stations, and for other purposes.1.Carriage of television broadcast stations(a)In generalNotwithstanding any other provision of law, a cable operator may transmit to subscribers in Berkshire County, Massachusetts, in the designated market area of Albany, New York (in this section referred to as the Albany designated market area), any television broadcast station that—(1)was retransmitted to subscribers located in Berkshire County in the Albany designated market area on December 1, 2016; and(2)as of the date of enactment of this Act, is not retransmitted to all subscribers in Berkshire County in the Albany designated market area.(b)NegotiationsA cable operator that engages in the retransmission described in subsection (a) shall engage in good faith negotiations within the meaning of section 76.65 of title 47, Code of Federal Regulations, or any successor thereto, with a television broadcast station regarding the terms of such retransmission.(c)NonduplicationAny television broadcast station licensed to a community within the Albany designated market area may assert network nonduplication or syndicated exclusivity protections against any cable system in any cable community located in Berkshire County, Massachusetts.(d)Rules of constructionNothing in this Act shall be construed—(1)to alter any contract provided under section 325 of the Communications Act of 1934 (47 U.S.C. 325); or(2)to affect the applicability of any other communications or copyright law related to the retransmission of a television broadcast station by a cable operator.